Citation Nr: 0411227	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

A current diagnosis of post-traumatic stress disorder (PTSD) is 
not of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate the 
claims; and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The VCAA 
further provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically provides 
that VA is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA further 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully apprised of 
what evidence would be necessary to substantiate the claim, as 
well as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was provided 
with a copy of the original rating decision dated in August 2001 
setting forth the general requirements of then-applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statement of the Case 
dated in May 2002.   

In specific compliance with the Court's ruling in Quartuccio, the 
appellant was advised of the evidence which would substantiate his 
claim, and the responsibility for obtaining it.  Prior to the 
August 2001 rating decision, the appellant was informed in a May 
2001 letter that it was his responsibility to provide evidence of 
a current disability that was shown by competent medical or lay 
evidence to be linked to some incident of his military service.  
The appellant was also advised that he was required to provide a 
complete description of the in-service traumatic events which led 
to his claimed psychiatric disorder.  The appellant was also 
provided a form for his use, which contained instructions for him 
to answer in complete detail so that research of military records 
could be conducted.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

The appellant did not respond to the May 2001 letter from the RO.  
In July 2002, the appellant requested additional time to provide 
information supporting the claimed diagnosis and information 
indicating that he was exposed to the requisite stressors.  By 
letter dated in August 2002, the RO again advised the appellant of 
his responsibilities to provide substantiating information, as set 
out in its May 2001 letter.  Further VA medical records were 
obtained prior to an August 2003 Board hearing, and the appellant 
has not reported the existence of, or produced any further medical 
evidence or information that would substantiate his account of the 
claimed stressors.  

Given that the appellant has been advised of what evidence would 
substantiate his claim, and that no further information has been 
forthcoming, it appears all available evidence is of record and no 
further advisement to the appellant is warranted.  See 38 U.S.C.A 
§ 5103(b); PVA v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b), (c).  In particular, VA obtained treatment records 
alluded to by the appellant, as is detailed below.  

As will be set forth below, the claim is being denied on the basis 
that a diagnosis of PTSD is not of record.  In this regard, the 
Board has carefully considered whether the appellant should 
undergo a psychiatric examination to ascertain whether he has 
PTSD.  However, as is noted above, the appellant has been 
repeatedly advised that it is his predicate responsibility to 
submit competent evidence of a diagnosis, and he has failed to do 
so.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of 
the need to submit competent medical evidence indicating that he 
has the disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the current 
disorders, if shown.  The appellant has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, does 
not contain competent evidence to suggest that the disorders are 
related to the appellant's military service.  38 C.F.R. § 3.159.      

In sum, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of this 
case, additional efforts to assist the appellant in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the RO's 
letters to the appellant and the appellant's responses, the Board 
finds that the record is ready for appellate review.  

The Merits of the Claim

The appellant argues that a grant of service connection is 
warranted for PTSD.  He claims that he incurred the disorder as a 
result of his experiences while serving on active military duty.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  The resolution of this issue must be considered 
on the basis of the places, types and circumstances of his service 
as shown by service records, the official history of each 
organization in which the claimant served, his medical records and 
all pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).

Service connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in service, 
and; (3) a relationship or nexus between the current disability 
and any injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

In particular with regard to PTSD, a grant of service connection 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).  In this 
matter, the appellant's claim fails because the medical evidence 
does not show a diagnosis of PTSD.

Medical records indicate that in January 2002, the appellant 
requested treatment by a VA Medical Center, and complained of 
sleep disturbances and startle response.  The diagnosis was 
"R[ule]/O[ut]" PTSD.  In an April 2002 follow-up assessment, the 
VA physician authoring the January 2002 report reiterated the 
"rule out" diagnosis.  

Although the appellant asserted during an August 2003 Board 
hearing that the VA medical records of January and April 2002 
demonstrate a diagnosis of PTSD, his assertion is not 
substantiated by the record evidence, and the appellant has not 
pointed to the existence of any other information which would 
substantiate the claimed diagnosis.  The Board is aware that a VA 
examiner rendered a diagnosis of rule out PTSD.  As the term "rule 
out" indicates, however, the diagnosis was tentative, being 
subject to revision depending upon further medical evaluation.

In these circumstances, there is no competent medical evidence 
indicating that the appellant has PTSD.  Because the law limits 
entitlement for service-related diseases and injuries to cases 
where the underlying in-service incident has resulted in a 
disability, the claim must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Because a diagnosis of PTSD, the claim 
fails on this primary basis.  

However, assuming a diagnosis of the disorder was obtained, the 
appellant's claim would also fails on the basis that he is not 
shown to have been exposed to a qualifying stressor during 
military service.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(the Board has the fundamental authority to decide a claim in the 
alternative.).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  Such a determination 
is the predicate issue for resolution in claims involving 38 
U.S.C.A § 1154(b).  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The law provides that if it is determined through military 
citation or other supportive evidence that a veteran engaged in 
combat with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 U.S.C.A § 1154(b); 38 C.F.R. § 
3.304(f).

If the determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record 
must contain service records or other statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994).  Once independent verification of the 
stressor event has been submitted, the veteran's personal exposure 
to the event may be implied by the evidence of record.  A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and stationed 
with a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the stressor 
event.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this matter, while the appellant is the recipient of the 
National Defense Service Medal, this recognition is awarded for 
honorable active service for any period between June 27, 1950 and 
July 27, 1954, or between January 1, 1961 and August 14, 1974.  
See Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  

The appellant is also shown to have also received the Vietnam 
Service Medal.  However, this award is given to all members of the 
Armed Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspaces thereover in direct support of operations in Vietnam.  
Id. at 6-1.  The appellant was also awarded the Republic of 
Vietnam Campaign Medal, which attests that the recipient (1) 
served in the Republic of Vietnam for 6 months during a specified 
period; or, (2) served outside the geographical limits of the 
Republic of Vietnam but contributed direct combat support to the 
Republic of Vietnam and Armed Forces for 6 months; or, (3) served 
in the Republic of Vietnam or outside its geographical limits for 
less than 6 months but was wounded, captured or killed.  See Army 
Regulation 672-5-1, 28.  Although the appellant's service 
personnel records indicate that he was assigned to a unit 
participating in several campaigns, such a notation only reflects 
his assignment to the individual unit, and illustrates nothing as 
to his personal duties.  

While the appellant also points to the award of the Bronze Star 
Medal, such is not determinative of combat participation, as it is 
awarded to those who, after December 6, 1941, while serving in any 
capacity, distinguished themselves by heroic or meritorious 
achievement or service; (1) while engaged in an action against an 
enemy of the U.S.; or (2) while engaged in military operations 
involving conflict with an opposing foreign force.  Although the 
appellant relies upon the award of the Bronze Star to indicate he 
was involved in combat service, as noted above, this medal does 
not necessarily confirm combat service.  When the Bronze Star is 
awarded for heroism, a bronze letter "V" (for valor) is worn on 
the service ribbon of the medal.  See Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 1348.33-
M, July 1990).  
  
The appellant also contends that although he was trained as an 
automotive repair parts supply specialist, he was reclassified to 
infantry duties upon his assignment to Vietnam, and that he 
participated in "search and destroy" and reconnaissance missions.  
As to how he was so reclassified, the appellant related in his 
Substantive Appeal received in July 2002 that although he was 
assigned to a Headquarters Company of an Infantry Regiment, "there 
were not enough infantrymen to fill the patrols."  The appellant 
also reports that he was assigned to river patrol boat operations 
for a three-month period.  

The Board places high probative value on the official record of 
his personnel assignment ("Enlisted Qualification Record - 
Department of the Army Form 20).  Because the form was generated 
contemporaneously with the appellant's military service, and by 
those personnel with the specific responsibility to maintain 
accurate records, it demonstrates the appellant to have served in 
the supply field and is devoid of any indication of combat 
exposure or participation.  As a general matter, the appropriate 
reliance upon the records of the service department is now well-
settled.  See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); 
Spencer v. West, 13 Vet. App. 376, 380 (2000).  

The appellant's personnel records, his own account, and the record 
in its entirety do not demonstrate that the appellant is a veteran 
of combat.  Because he does not have combat veteran status, 
verification of a claimed stressor must be obtained.  38 U.S.C.A. 
§ 1154(b); see Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  In 
this regard, the appellant has failed to provide sufficiently 
detailed descriptions of the alleged stressful events to warrant 
referral to the U. S. Armed Services Center for Research of Unit 
Records for verification.  See Fossie v. West, 12 Vet. App. 234 
(1999).

Because a diagnosis of PTSD is not of record, and the appellant is 
not shown to have been exposed to a qualifying stressor, service 
connection for PTSD is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



